 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3   6900 N. Dallas Parkway, Suite 800
     Plano, Texas 75024
 4   Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   COUNSEL FOR TRANS UNION LLC

 7   **Designated Attorney for Personal Service**
     Trevor Waite, Esq.
 8   Nevada Bar No.: 13779
     6605 Grand Montecito Parkway, Suite 200
 9   Las Vegas, Nevada 89149
10

11                              IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA
13   DAVID TURPIN,                                            Case No. 2:19-cv-01103-JAD-NJK
14
                               Plaintiff,                     JOINT STIPULATION AND ORDER
15                                                            EXTENDING DEFENDANT TRANS
     v.                                                       UNION LLC’S TIME TO FILE AN
16                                                            ANSWER OR OTHERWISE
     EQUIFAX INFORMATION SERVICES                             RESPOND TO PLAINTIFF’S FIRST
17   LLC, TRANS UNION LLC, and XCEED                          AMENDED COMPLAINT
     FINANCIAL CREDIT UNION,
18                                                            (FIRST REQUEST)
                                Defendants.
19

20

21               Plaintiff David Turpin (“Plaintiff”), and Defendant Trans Union LLC (“Trans Union”),
22   by and through their respective counsel, file this first Joint Stipulation Extending Defendant
23   Trans Union’s Time to Respond to Plaintiff’s First Amended Complaint.
24               On August 29, 2019, Plaintiff filed his Amended Complaint. The current deadline for
25   Trans Union to answer or otherwise respond to Plaintiff's Amended Complaint is September 12,
26   2019.
27               Counsel for Trans Union and Plaintiff are engaged in settlement discussions on this case
28   and wish to extend the deadline for Trans Union to respond to the Amended Complaint until

                                                                                                       1
     3975947.1
 1   September 26, 2019. This will allow the parties to continue settlement discussions without

 2   incurring additional fees and expenses. Plaintiff has no objection to the extension.

 3               Therefore, the Parties agree to extend the deadline in which Trans Union has to answer or

 4   otherwise respond to Plaintiff’s Complaint up to and including September 26, 2019.

 5
     Dated this 12th day of September 2019.
 6
                                                  QUILLING SELANDER LOWNDS
 7                                                WINSLETT & MOSER, P.C.
 8                                                /s/ Jennifer Bergh
                                                  Jennifer Bergh
 9                                                Nevada Bar No. 14480
10                                                6900 N. Dallas Parkway, Suite 800
                                                  Plano, Texas 75024
11                                                Telephone: (214) 560-5460
                                                  Facsimile: (214) 871-2111
12                                                jbergh@qslwm.com
                                                  Counsel for Trans Union LLC
13
                                                  KNEPPER & CLARK LLC
14

15    IT IS SO ORDERED.                           /s/ Matthew I. Knepper
                                                  Matthew I. Knepper
16    _________________________                   Nevada Bar No. 12796
      United States Magistrate Judge              Miles N. Clark
17                                                Nevada Bar No. 13848
18    DATED: September 12, 2019                   5510 So. Fort Apache Road, Suite 30
                                                  Las Vegas, NV 89148
19                                                Telephone: (702) 856-7430
                                                  Facsimile: (702) 447-8048
20                                                matthew.knepper@knepperclark.com
                                                  miles.clark@knepperclark.com
21
                                                  David H. Krieger
22                                                Nevada Bar No. 9086
                                                  Haines & Krieger, LLC
23
                                                  8985 S. Eastern Avenue, Suite 350
24                                                Henderson, NV 89123
                                                  Telephone: (702) 880-5554
25                                                Facsimile: (702) 383-5518
                                                  dkrieger@hainesandkrieger.com
26                                                Counsel for Plaintiff
27

28

                                                                                                        2
     3975947.1
